Citation Nr: 1132434	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to July 1970.  He died in August 1979.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant had failed to submit new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that her claim should be reopened for service connection for the cause of the Veteran's death.  She maintains that she has submitted sufficient evidence in this regard.  She claims she warrants service connection for the Veteran's death as he died as a result of ancylostomiasis and rheumatic fever, incurred in service, which she states caused his cardiopulmonary arrest, which caused his death.  

In claims to reopen, according to VA's duty to notify and assist, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The appellant was not informed in letters of June 2008 or a November 2008 of the bases for the denial of the prior claim of service connection for the cause of the Veteran's death in accordance with Kent.  In that regard, based on the statements made by the appellant, it is unclear whether she has actual knowledge of the evidence needed to reopen her claim.  

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, as in the present case, appropriate notice from the RO to the appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  However, this was not done in accordance with the claim on appeal.  

Further, in reviewing the evidence of record, there is an indication that the Veteran was treated for his heart disorder at the Naval Regional Medical Center, Jacksonville, Florida, and according to his death certificate was an inpatient of that facility at the time of his death.  These records are not associated with the claims folder.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  The records from the Naval Regional Medical Center in Jacksonville must be obtained prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO/AMC must ensure that it has complied with the ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006), with regard to advising the claimant of what evidence would substantiate her application to reopen her claim of service connection for the cause of the Veteran's death.  

2.  The RO/AMC will advise the appellant of: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

3.  The appellant must be contacted and requested to sign and return all necessary consent forms needed to obtain the Veteran's terminal hospital records from the Naval Regional Medical Center, Jacksonville, Florida.  Once this consent is obtained, contact the Naval Regional Medical Center, Jacksonville, Florida and request the Veteran's treatment records to include the report of his terminal hospitalization.  

If these records are not available, it must be so stated, in writing, for inclusion in the claims folder.  

4.  After the above has been fully complete, readjudicate whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, to include service connection for cause of death and new and material evidence, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

